Appeal by the defendant from a judgment of the Supreme Court, Kings County (R. Goldberg, J.), rendered December 16, 1993, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the prosecutor improperly instructed the Grand Jury is not jurisdictional in nature and, thus, has been forfeited by operation of law upon the entry of the defendant’s plea of guilty (see, People v Gerber, 182 AD2d 252, 261; People v Martin, 145 AD2d 440; People v Stewart, 122 AD2d 236). In addition, this claim was expressly waived as part of the plea agreement that the defendant negotiated with the People (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1).
Having pleaded guilty with the understanding that he would receive the sentence that was actually imposed, the defendant has no basis to contend that his sentence is excessive (see, People v Williams, 189 AD2d 910). Thompson, J. P., Pizzuto, Santucci and Florio, JJ., concur.